Exhibit 10.1
















SIBLING GROUP HOLDINGS, INC.

2012 STOCK INCENTIVE PLAN

















--------------------------------------------------------------------------------

SIBLING GROUP HOLDINGS, INC.

2012 STOCK INCENTIVE PLAN

Section 1. Definitions

1

Section 1.1

Plan Purpose.

8

Section 1.2

Stock Subject to the Plan.

8

Section 1.3

Plan Administration.

9

Section 1.4

Composition of Committee.

9

Section 1.5

Eligibility.

9

Section 2. Terms and Conditions of Stock Incentives

9

Section 2.1

Number of Shares.

9

Section 2.2

Stock Incentive Agreement.

10

Section 2.3

Date of Grant.

10

Section 2.4

Redemption of Stock Incentives.

10

Section 2.5

Certain Termination Events.

10

Section 2.6

Effect of a Transaction.

11

Section 3. Options

11

Section 3.1

Type of Option.

11

Section 3.2

Exercise Price.

12

Section 3.3

Term of Option.

12

Section 3.4

Payment of Exercise Price.

12

Section 3.5

Vesting; ISO Limits on Vesting.

12

Section 3.6

Nontransferability of Options.

13

Section 3.7

Substitution of Previously Issued Options.

13

Section 3.8

Re-Load Options.

13

Section 4. Stock Appreciation Rights

14

Section 4.1

Award.

14

Section 4.2

Payment under Stock Appreciation Right.

15

Section 4.3

Exercise.

15

Section 4.4

Nontransferability of Stock Appreciation Rights.

15

Section 4.5

Effect of Termination of Employment.

16

Section 5. Restricted Stock Awards

16

Section 5.1

Award.

16

Section 5.2

Payments Due the Company under Restricted Stock Award.

16

Section 5.3

Rights as Shareholder.

16





-i-







--------------------------------------------------------------------------------




Section 6. Restrictions on Acquired Shares

17

Section 6.1

Mandatory Sale.

17

Section 6.2

Disloyal Acts.

17

Section 6.3

Lockup Agreement in Public Offering.

17

Section 6.4

Termination of Restrictions, Legends.

17

Section 6.5

Removal of Legends.

18

Section 7. General Provisions

18

Section 7.1

Withholding.

18

Section 7.2

Changes in Capitalization; Merger; Liquidation.

18

Section 7.3

Investment Representations.

19

Section 7.4

Compliance with Code.

20

Section 7.5

Set-Off.

20

Section 7.6

Right to Terminate Employment.

20

Section 7.7

Restrictions on Delivery and Sale of Shares.

20

Section 7.8

Plan Termination and Amendment.

21

Section 7.9

Shareholder Approval.

21

Section 7.10

Effective Date of Plan.

21

Section 7.11

Governing Law.

21





-ii-







--------------------------------------------------------------------------------

Cross Reference to Defined Terms




Term

Defined on Page

Acquired Shares

1

Additional Option

13

Appreciation Distribution

14

Board of Directors

1

Business

1

Business Day

1

Code

1

Committee

1

Common Stock

1

Company

1

Competitor

1

Concurrent Right

14

Confidential Information

1

Covered Acts

9

Daily Price

3

Disability

2

Disloyal Act

2

Disposition

2

Exchange Act

2

Excluded Information

2

Exculpated Persons

9

Exercise Agreement

3

Exercise Price

3

Fair Value

3

Family Group

4

immediate family

4

Incentive Shares

4

Incentive Stock Option

4

Independent Right

15

ISO-FMV

4

Material Contact

6

Mature Shares

18

Non-Employee Director

4

Non-Qualified Stock Option

4

Option

4

Over 10% Owner

5

Parent

5

Participant

5

Participant Note

5

Performing Services

5

Plan

5

Prime Rate

5

Proposed Purchase Price

5

Proposed Purchaser

5

Proprietary Information

6

Public Offering

6

Publicly Traded

6

Redemption Price

10

Re-Load Option

13

Restricted

16

Restricted Stock Award

6

Restricted Stock Award Agreement

6

Section 16 Person

6

Securities Act

6

Start Date

7

Stock Appreciation Right

7

Stock Appreciation Right Agreement

7

Stock Incentive

7

Stock Incentive Agreement

7

Stock Option Agreement

7

Stock Option Certificate

7

Subsidiary

7

Tandem Right

14

Tax Date

7

Termination of Employment

7

Trade Secret

7

Transaction

8

Transferee

8











-iv-







--------------------------------------------------------------------------------

SIBLING GROUP HOLDINGS, INC.

2012 STOCK INCENTIVE PLAN

Section 1. Definitions.

The capitalized terms listed below are used throughout the Plan, Stock Incentive
Agreements, and Exercise Agreements with the meaning thereafter ascribed:

“Acquired Shares” means Common Stock issued pursuant to the exercise or
maturation of Stock Incentives awarded under the Plan, provided however, that
shares of Common Stock issued pursuant to a Restricted Stock Award shall not be
considered Acquired Shares until all shares awarded pursuant to such Restricted
Stock Award are no longer subject to any restriction set forth in the Restricted
Stock Award Agreement, other than a restriction which by its terms shall never
lapse.  

“Board of Directors” means the board of directors of the Company.

“Business Day” means a day on which the New York Stock Exchange is open for
trading.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the committee appointed by the Board of Directors to
administer the Plan or, in the absence of appointment of such committee, the
Board of Directors.

“Common Stock” means the Company's common stock, par value $.0001, created by
the filing of the Amended and Restated Certificate of Formation on or about July
25, 2012 or any successor securities thereto.

“Company” means Sibling Group Holdings, Inc., a Texas corporation.

“Competitor” means a Person engaged in a business like or similar to any or all
of (a) the design, development, and sale of curricula, computer based education
tools, and tools for improvement teacher performance for pre-schools, elementary
schools, high schools, and trade, professional, and business schools, (b) the
operation of an online market place for the sale of user generated curricula,
computer based education tools, and tools for improvement teacher performance,
(c) the management and operation of charter schools and (d) and the sale and
licensing of curricula, computer based education services, and school operation
and management tools (the “Business”).  

 “Confidential Information” means information, other than Trade Secrets, that is
of value to its owner and is treated by its owner as confidential, including,
but not limited to:  (a) any useful process, formula, composition of matter, or
device which (i) is new or which Participant has a reasonable basis to believe
may be new, (ii) is being used or studied by the Company and is not described in
a patent, and (iii) is not readily ascertainable from inspection of any
commercially available product of the Company; (b) any engineering, technical,
or product specifications of any current or future product of the Company;
(c) any computer software (whether in source or object code) and all flow
charts, algorithms, coding sheets, design concepts, test data, or documentation
related thereto, whether or not copyrighted, patented, or patentable;
(d) information concerning the Company’s pricing, licensing strategies, product
roadmap, lead generation strategy, and advertising strategy; (e) information





-1-




--------------------------------------------------------------------------------

regarding Company executives, employees, personnel assignments, customers, and
suppliers; (f) Company financial information; (g) Company training, policy, and
procedure manuals; (h) information received by the Company from any customer or
prospect of the Company or from any other third party pursuant to an obligation
of confidentiality; and (i) any data or information defined herein as a Trade
Secret, but which is determined by a court of competent jurisdiction not to rise
to be a trade secret under applicable law.

“Disability” (a) with respect to an Incentive Stock Option has the meaning
ascribed in Section 22(e)(3) of the Code and (b) with respect to any Stock
Incentive that is not an Incentive Stock Option means (i) the inability to
perform the duties of employment due to physical or emotional incapacity or
illness, where such inability is expected to be of long-continued and indefinite
duration, or (ii) the affected Participant shall be entitled to:  (A) disability
benefits under the Social Security disability insurance program provided by
Title II of the Social Security Act, or (B) recover benefits under any long-term
disability plan or policy maintained by the Company.  In the event of a dispute,
the determination of Disability shall be made by the Committee and shall be
supported by advice of a physician competent in the area to which such
Disability relates.

“Disloyal Act” means:  (a) disclosure or use for an improper purpose of Trade
Secrets at any time or Confidential Information during the longer of (i) the
period Participant is a holder of an Option or Acquired Shares or (ii) the fifth
(5th) anniversary of the Effective Date of Termination, (b) Performing Services,
without the written consent or acquiescence of the Committee, (c) Soliciting
Customers without the written consent or acquiescence of the Committee, or
(d) Soliciting Employees without the written consent or acquiescence of the
Committee.  The Committee shall not be deemed to have acquiesced in a Disloyal
Act, even if the Committee has actual knowledge of the Disloyal Act, unless:
 (A) the activities which constitute a Disloyal Act are listed on an exhibit to
any employment agreement between the Company and such Participant, (B) the
Participant gave written notice of the Participant’s intention to perform such
Disloyal Act to the Committee not less than thirty (30) Business Days prior to
the performance of such Disloyal Act, or (C) the Participant was directed in
writing by an officer or a managerial employee of the Company to perform such
Disloyal Act and the Participant delivers a copy of such written direction to
the Committee within ten (10) days of the Committee’s request for such a copy.

“Disposition” means any conveyance, sale, transfer, assignment, pledge, or
hypothecation of the Acquired Shares or any rights therein, whether such
transfer is outright or conditional, inter vivos or testamentary, voluntary or
involuntary, or for or without consideration, including without limitation, the
right to vote the Acquired Shares and the right to possession of the Acquired
Shares as collateral to secure indebtedness.

 “Excluded Information” means any data or information that is described as
Proprietary Information that:  (a) has been voluntarily disclosed to the public
by the Company or has become generally known to the public (except where such
public disclosure has been made by or through a Participant or by a third person
or entity with the knowledge of the Participant without authorization by the
Company); (b) has been independently developed and disclosed by parties other
than the Participant or the Company, without a breach of any obligation of
confidentiality by any such person running directly or indirectly to the
Company; or (c) otherwise enters the public domain through lawful means.

“Exchange Act” means the Securities Exchange Act of 1934.





-2-




--------------------------------------------------------------------------------

“Exercise Agreement” means an agreement entered into by and between a
Participant and the Company which sets forth the terms and conditions with
respect to the Participant’s exercise of an Option and the issuance of Acquired
Shares thereupon.

“Exercise Price” means the consideration which must be paid by a Participant or
a Transferee to purchase one share of Common Stock upon exercise of an Option.

“Fair Value” means the value of one share of Common Stock determined as set
forth below, as of the Business Day which immediately precedes the date for
which Fair Value is determined.



(a)

If the Common Stock is Publicly Traded, Fair Value means the average Daily Price
(as such term is defined below) over a twenty (20) Business Day period
consisting of the day as of which Fair Value is being determined and the
nineteen (19) consecutive Business Days prior to such date.  For the purposes of
computing Fair Value, the “Daily Price” for each of the twenty (20) consecutive
Business Days shall be determined as follows:.



(i)

If the Common Stock is listed on a securities exchange, the Daily Price is the
average closing price of the Common Stock as reported by the exchange, or, if
there have been no sales on a particular Business Day, the average of the last
reported bid and asked quotations on such exchange at the close of business for
such Business Day.  If there is more than one securities exchange on which the
Common Stock is listed, the securities exchange having the greatest trading
volume over the preceding twenty (20) trading day period shall be used to
compute the average.



(ii)

If the Common Stock is quoted on the NASDAQ National Market System, the Daily
Price is the average of the representative bid and asked prices of the Common
Stock quoted in the NASDAQ National Market System as of 4:00 p.m., Eastern Time.



(iii)

If the Common Stock is quoted on the NASDAQ Small Cap Issues, the Daily Price is
the average of the representative bid and asked prices of the Common Stock
quoted in the NASDAQ Small Cap Issues as of 4:00 p.m., Eastern Time.



(iv)

If the Common Stock is quoted on the over-the-counter market as reported by the
National Quotation Bureau, the Daily Price is the average of the highest bid and
asked prices of the Common Stock on the over-the-counter market as reported by
the National Quotation Bureau.



(b)

If the Common Stock is not Publicly Traded, Fair Value means an amount
determined by the Committee in good faith.  In making the determination of the
Fair Value pursuant to this subparagraph (a) the Committee shall assume:
 (x) that the value of the Company is equal to the amount which would be paid in
cash for the Company, as a going concern, by an unaffiliated third party buyer,
and may take into account such additional factors as may be relevant to such
valuation, including, without limitation, the absence of a trading market for
the Common Stock and such other facts and circumstances as may be material, in
the judgment of the Committee, and (y) that the Fair Value of one share of
Common Stock is equal to the amount that would be distributed to a holder of one
share of Common Stock in a liquidation after all liabilities have been satisfied
and all preferential amounts and participatory amounts required by





-3-




--------------------------------------------------------------------------------

outstanding Preferred Stock have been paid  The Fair Value established by the
Committee shall, in the absence of manifest error, be final, binding, and
conclusive upon the Company and all affected Participants.

“Family Group” means with respect to any Participant, the Participant's spouse,
any member of the immediate family of the Participant or the Participant’s
spouse, and any trust established for the benefit of the Participant, the
Participant's spouse, and any member of the immediate family of the Participant
or the Participant’s spouse.  As used in the preceding sentence, “immediate
family” means any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, and shall include adoptive relationships.

“Incentive Shares” means the shares of Common Stock issuable upon exercise or
payment of all amounts due in respect of an outstanding Stock Incentive.

“Incentive Stock Option” means an incentive stock option, as defined in
Section 422 of the Code, which is awarded under the Plan.

“ISO-FMV” means the Fair Value of one (1) share of Common Stock, determined
without consideration of any discounts or restrictions, except a restriction
which, by its terms, will never lapse.

“Non-Employee Director” means a member of the Board of Directors who:



(a)

is not currently, and has not in the past been, an officer or otherwise employed
by the Company, its Parent, or any Subsidiary;



(b)

does not receive compensation directly or indirectly from the Company, its
Parent, or any Subsidiary, for services rendered as a consultant or in any
capacity other than as a director, except for compensation in an amount for
which disclosure would not be required pursuant to Item 404(a) of Regulation S-K
promulgated pursuant to the Securities Act of 1933;



 (c)

does not possess an interest in any other transaction for which disclosure would
be required pursuant to Item 404(a) of Regulation S-K promulgated pursuant to
the Securities Act of 1933; and



(d)

is not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(a) of Regulation S-K promulgated pursuant to the Securities
Act of 1933.

“Non-Qualified Stock Option” means a stock option awarded under the Plan which
does not qualify as an Incentive Stock Option.

 “Option” means a Non-Qualified Stock Option or an Incentive Stock Option.





-4-




--------------------------------------------------------------------------------

“Over 10% Owner” means an individual who, at the time an Incentive Stock Option
is granted, owns Common Stock possessing more than ten percent (10%) of the
total combined voting power of the Company, or one of its Parents or
Subsidiaries, determined by applying the attribution rules of Section 424(d) of
the Code.

“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company if (with respect to Incentive Stock
Options, at the time of granting of the Option), each of the corporations other
than the Company owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in the chain.

“Participant” means an individual who receives a Stock Incentive.

“Participant Note” means a promissory note of a Participant given to the Company
in payment of the exercise price of an Option or the purchase price of a
Restricted Stock Award.  Any Participant Note shall bear interest at the
applicable federal rate in effect on the date of the exercise of an Option or
the grant of a Restricted Stock Award (which ever is applicable), and such
interest shall be payable or accrue on the terms established by the Committee in
its sole discretion.  The term of any Participant Note shall not exceed five (5)
years, provided however, that such Participant Note shall become immediately due
and payable upon consummation of a Transaction in which the Participant will
receive cash or marketable securities.  Each Participant Note shall be secured
by all Acquired Shares acquired by the Participant upon the exercise of the
Option or all Incentive Shares acquired by the Participant upon the grant of the
Restricted Stock Award, and in either case, any and all earnings thereon.  The
Company shall have a general right of recourse against the Participant for
payment under any Participant Note.  The Committee shall have no power or
authority to authorize a Participant Note for a person who is subject to the
prohibition of personal loans to executives in Section 402 of Sarbanes-Oxley, as
codified in Section 13(k) of the Securities Exchange Act of 1934 and such
Participant Note shall be void ab initio.

“Performing Services” means that a Participant performs services for a
Competitor that are substantially the same as the services such Participant
performs or performed for the Company, during (a) the time such Participant
performs services for the Company, its parent, or a subsidiary and (b) the
twelve (12) month period which commences on the Effective Date of Termination.

“Plan” means the Sibling Group Holdings, Inc. 2012 Stock Incentive Plan.

 “Prime Rate” means the “prime rate” as published in The Wall Street Journal
(Eastern Edition) under its “Money Rates” column or, if no longer published as
such, the rate of interest announced from time to time by Bank of America as its
prime rate, base rate, or reference rate.  If The Wall Street Journal publishes
more than one “prime rate” under its “Money Rates” column or a range of rates,
then the Prime Rate shall be the average of such rates.

“Proposed Purchase Price” means the price per Acquired Share offered in an Offer
by a Proposed Purchaser.

“Proposed Purchaser” means an unrelated third party who is not a Competitor and
who makes a bona fide arm’s length written offer to a Participant or a
Transferee to purchase Acquired Shares owned by such Participant or Transferee.





-5-




--------------------------------------------------------------------------------

“Proprietary Information” means Trade Secrets and Confidential Information.

“Public Offering” means the offering for sale by the Company of Common Stock
pursuant to an effective registration statement filed in accordance with the
Securities Act of 1933, as amended, or any comparable law then in effect, which
results in gross proceeds to the Company in excess of five million dollars
($5,000,000).  The effective date of any such Public Offering shall be the first
day on which the securities covered thereby may lawfully be offered and sold
pursuant to such registration statement.

“Publicly Traded” means that the Common Stock of the Company is:  (a) listed on
any securities exchange, or (b) quoted on any nationally recognized interdealer
quotation system and the Company is subject to the reporting requirements of,
and has filed all reports required under, Section 13 or 15(d) of the Exchange
Act.

“Restricted Stock Award” means a restricted stock award awarded pursuant to the
Plan.

“Restricted Stock Award Agreement” means a written agreement between the Company
and a Participant evidencing a Restricted Stock Award.

“Section 16 Person” means a person subject to Section 16 of the Exchange Act.

“Securities Act” means the Securities Act of 1933.

 “Soliciting Customers” means that a Participant or an Affiliate of a
Participant (a) solicits or attempts to solicit any customer or prospect of the
Company with whom the Participant had Material Contact with a view toward the
sale or provision of any product, technology, software, or service that is
competitive with, or is a substitute for, any product, technology, software, or
service offered by the Company or under development by the Company or (b) offers
any inducement to any of the Company’s customers with whom the Participant had
Material Contact during Participant’s employment with the Company to terminate
such customer’s relationship with the Company, during the time such Participant
performs services for the Company, its parent, or a subsidiary and the twelve
(12) month period which commences on the Effective Date of Termination.  For
purposes of this definition, “Material Contact” with a person or entity means
that the means that the affected Participant worked with, supervised the
Company’s dealings with, obtained confidential information from, performed any
act or service resulting in payment from, or took any other action which
advanced the business relationship between the Company and such person or
entity.

“Soliciting Employees” means that a Participant or an Affiliate of a Participant
(a) hires or attempts to hire, or engages or attempts to engage as an
independent contractor, any person that is or was employed by the Company or
(b) offers any inducement to any person that is or was employed by the Company
to terminate such employee’s employment by the Company, during the time such
Participant performs services for the Company, its parent, or a subsidiary and
the twelve (12) month period which commences on the Effective Date of
Termination, provided that this restriction shall cease with respect to any
former employee of the Company once such former employee has not been employed
by the Company for at least nine (9) months.  





-6-




--------------------------------------------------------------------------------

“Start Date” means the first day of a Participant’s employment with Company, its
parents or subsidiaries, or any predecessor to the Company.

“Stock Appreciation Right” means a stock appreciation right awarded pursuant to
the Plan.

“Stock Appreciation Right Agreement” means a written agreement between the
Company and a Participant evidencing a Stock Appreciation Right.

“Stock Incentive” means an Incentive Stock Option, a Non-Qualified Stock Option,
a Restricted Stock Award, or a Stock Appreciation Right.

“Stock Incentive Agreement” means a written agreement between the Company and a
Participant evidencing a Stock Incentive.

“Stock Option Agreement” or “Stock Option Certificate” means a written agreement
between the Company and a Participant evidencing an Option.

“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if (with respect to Incentive Stock
Options, at the time of the granting of the Option) each of the corporations
other than the last corporation in the unbroken chain owns stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain.

 “Tax Date” means the date on which the amount of any tax required to be
withheld is determined.

“Termination of Employment” means the termination of the relationship between a
Participant and the Company (and its Parents and Subsidiaries) pursuant to which
such Participant provides services to the Company (or its Parents and
Subsidiaries) as a consultant, employee, director, or in any other capacity in
which such Participant receives compensation from the Company (or its Parents
and Subsidiaries) for services rendered.  Such termination may be for any
reason, including, without limitation, a termination of such relationship by
resignation of the Participant, discharge, death, Disability, or retirement.
 The Committee shall, in its absolute discretion, determine the occurrence and
effect of all matters and questions relating to Termination of Employment, and
such determination shall be conclusive, final, binding, and nonappealable.

“Trade Secret” means information, without regard to form, including, but not
limited to, technical or nontechnical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, or a list of actual or potential customers
or suppliers which is not commonly known by or available to the public and which
information:  (a) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use; and
(b) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.





-7-




--------------------------------------------------------------------------------

“Transaction” means any:  (a) dissolution or liquidation of the Company;
(b) merger, consolidation, business combination, reorganization, or similar
transaction in which the holders of a majority of the issued and outstanding
common stock immediately prior to the consummation of such transaction hold less
than a majority of the issued and outstanding common stock, or equity interests
which are equivalent to common stock, of the surviving corporation or entity
resulting from such transaction; (c) statutory share exchange in which the
Company is not the parent of the resulting entity in such share exchange;
(d) sale or transfer (other than as security for the Company's obligations) of
all or substantially all of the assets of the Company to an unrelated person or
entity; or (e) sale or transfer of fifty percent (50%) or more of the issued and
outstanding shares of Common Stock by the holders thereof in a single
transaction or in a series of related transactions, except that a distribution
of shares of Common Stock by a holder that is a corporation, limited liability
company, partnership, or trust to:  (x) the employees, officers, and/or
directors of such holder, (y) the shareholders, partners, other equity security
holders, or beneficiaries of such holder, or (z) to any Parent or Subsidiary,
for no consideration, shall not be deemed a sale or transfer for purposes of
this clause.

“Transferee” means the estate, or the executor or administrator of the estate,
of a deceased Participant, or the personal representative of a Participant
suffering a Disability, or a subsequent transferee of a Transferee.



Section 1.1

Plan Purpose.  

The Plan has been established by to (a) attract and retain persons eligible to
participate in the Plan; (b) motivate Participants, by means of appropriate
incentives, to achieve long-range goals; (c) provide incentive compensation
opportunities that are competitive with those of other similar companies; and
(d) further identify Participants’ interests with those of the Company’s other
shareholders through compensation that is based on the Company’s common stock;
and thereby promote the long-term financial interest of the Company and the
Subsidiaries, including the growth in value of the Company’s equity and
enhancement of long-term shareholder return.



Section 1.2

Stock Subject to the Plan.  

Subject to adjustment in accordance with Section 8.2 hereof, Ten Million
(10,000,000) shares of Common Stock (the “Total Reserved Shares”) are hereby
reserved exclusively for issuance pursuant to the exercise or maturation of
Stock Incentives granted under the Plan.  At no time shall the Company have
outstanding Incentive Shares and Acquired Shares in excess of the Total Reserved
Shares, minus the number of Acquired Shares acquired by the Company pursuant to
Section 8.2Error! Reference source not found. hereof.  Acquired Shares may be
either authorized and unissued Common Stock or Common Stock held in the treasury
of the Company, as shall be determined by the Committee.  If an Option or Stock
Appreciation Right expires or terminates for any reason without being exercised
in full, or if Acquired Shares or Incentive Shares issued under a Restricted
Stock Award are transferred back to the Company pursuant to the restrictions in
the Plan or in the Restricted Stock Award Agreement, the Incentive Shares
subject to such Option or Stock Appreciation Right, or the Acquired Shares
transferred back to the Company pursuant to such restrictions, shall again be
available for purposes of the Plan.  





-8-




--------------------------------------------------------------------------------





Section 1.3

Plan Administration.  

The Plan shall be administered by the Committee.  The Committee shall have full
and plenary power and authority in its discretion to determine the directors,
officers, employees, and consultants of the Company to whom Stock Incentives
shall be granted and the terms and provisions of all Stock Incentives.  The
Committee shall have full and plenary power and authority to interpret the Plan,
to prescribe, amend, and rescind rules and regulations relating to the Plan, to
determine the terms and provisions of the Stock Incentive Agreements, and to
make all other determinations necessary or advisable for the proper
administration of the Plan.  The Committee's determinations under the Plan need
not be uniform and may be made by it selectively among persons who receive, or
are eligible to receive, awards under the Plan (whether or not such persons are
similarly situated).  The Committee's decisions shall be final and binding on
all Participants.  None of the Board of Directors or any member thereof, the
Committee or any member thereof, any officer or delegate of any of the foregoing
(collectively, the “Exculpated Persons”), shall be liable to anyone for any act,
omission, interpretation, construction, or determination made in good faith in
connection with Plan (collectively, the “Covered Acts”).  Each Exculpated Person
shall be entitled to indemnification and reimbursement by the Company in respect
of any claim, loss, damage, or expense, including without limitation reasonable
attorneys’ fees, arising out of or resulting from any Covered Act to the fullest
extent permitted by law, any indemnification agreement between any Exculpated
Person and the Company, and/or under any applicable insurance coverage which may
be in effect from time to time.  The Committee may delegate to the president or
chief executive officer of the Company the right to grant stock incentives to
any person that is not a Section 16 Person



Section 1.4

Composition of Committee.  

At all times that the Company is subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act, the Committee shall include at least
two (2) or more Non-Employee Directors, who shall solely determine grants and
all other matters relating to the Plan in respect of Section 16 Persons.



Section 1.5

Eligibility.  

Stock Incentives may be granted only to directors, officers, employees, and
consultants of the Company or a Parent or Subsidiary of the Company; provided
however, that an Incentive Stock Option may only be granted to an employee of
any such entity. 

Section 2. Terms and Conditions of Stock Incentives

Every Stock Incentive granted under the Plan shall conform to the following
provisions of the Plan and may contain such other terms and conditions as are
not inconsistent with the Plan, and as the Committee determines are advisable
and in the interest of the Company:



Section 2.1

Number of Shares.  

The number of Incentive Shares subject to a Stock Incentive shall be determined
by the Committee in its sole discretion, subject to the limitations of Section
2.2 of the Plan.  The number of Incentive Shares shall be set forth in the Stock
Incentive Agreement, and shall be subject to adjustment as provided in Section
8.2 hereof.





-9-




--------------------------------------------------------------------------------





Section 2.2

Stock Incentive Agreement.  

Each Stock Incentive shall be evidenced by a Stock Incentive Agreement executed
by the Company and the Participant, which shall be in such form and contain such
terms and conditions as the Committee in its discretion may, subject to the
provisions of the Plan, from time to time determine.  



Section 2.3

Date of Grant.  

The date a Stock Incentive is granted shall be the date on which the Committee
has approved the terms and conditions of the Stock Incentive Agreement, has
determined the recipient of the Stock Incentive, the number of Incentive Shares
subject to the Stock Incentive, and has taken all such other action necessary to
complete the grant of the Stock Incentive.  Such date shall be set forth in the
Stock Incentive Agreement and identified as the grant date.



Section 2.4

Redemption of Stock Incentives.  

Notwithstanding anything to the contrary contained herein or in any Stock
Incentive Agreement, the Company shall have the absolute right to redeem any or
all outstanding Stock Incentives from any or all Participants in connection with
a Transaction for an amount which, with respect to each Participant, represents
the Committee’s best estimate of the amount and type of consideration a holder
of the number of shares of Common Stock equal to the number of vested Incentive
Shares held by such Participant would receive in the Transaction after deduction
of the Exercise Price and all legal, accounting, and other expenses incurred in
the Transaction, and satisfaction of excluded liabilities and indebtedness not
assumed in the Transaction (the “Redemption Price”), and subject to such other
terms and conditions set by the Committee.  If the Company calls any or all of
the outstanding Stock Incentives for redemption, the affected Participants shall
be under a mandatory obligation to sell their Stock Incentives to the Company at
the Redemption Price and upon such other terms as may be established by the
Committee.  In the event a Participant fails to deliver a Stock Incentive for
redemption to the Company in accordance with this Section 3.4, the Company may
terminate and cancel any Stock Incentive upon delivery of the Redemption Price
to such Participant, whereupon all rights of such Participant under the Stock
Incentive shall be extinguished.



Section 2.5

Certain Termination Events.  

Unless otherwise set forth in a Stock Incentive Agreement, an outstanding Stock
Incentive shall terminate upon the first to occur of any of the following
events:



(a)

5:00 p.m. Eastern Time on the date on which the Committee determines that a
Participant holding a Stock Incentive has committed a Disloyal Act; provided
however, that the Committee may retroactively terminate the Stock Incentives of
such Participant as of the date such Disloyal Act occurred;



(b)

5:00 p.m. Eastern Time on the tenth anniversary of the date set forth in the
Stock Incentive Agreement as the grant date;



(c)

5:00 p.m. Eastern Time on the date of closing of a Transaction;





-10-




--------------------------------------------------------------------------------





(d)

If the Stock Incentive is not an Incentive Stock Option, 5:00 p.m. Eastern Time
60 days after the Effective Date of Termination of the Participant holding the
Stock Incentive, provided however, if Termination of Employment results from
death or Disability of such Participant, the Stock Incentive shall not terminate
until 5:00 p.m. Eastern Time on the first anniversary of the Effective Date of
Termination;



(e)

If the Stock Incentive is an Incentive Stock Option, 5:00 p.m. Eastern Time
three months after a Termination of Employment of the Participant holding the
Stock Incentive, provided however, if Termination of Employment results from
death or Disability of such Participant, the three month period shall be
extended to a 12 month period;



(f)

5:00 p.m. Eastern Time on the date the Stock Incentive is redeemed pursuant to
Section 3.4 of the Plan; or



(g)

5:00 p.m. Eastern Time on the date a substituted stock option is issued pursuant
to Section 4.7 of the Plan in replacement of any Option issued under the Plan.



Section 2.6

Effect of a Transaction.  

Upon the consummation of a Transaction and subject to the terms and conditions
of the Plan, all then outstanding Stock Incentives will be subject to the
applicable Transaction agreements, and may be continued, assumed, substituted,
accelerated, or redeemed as provided for in the Transaction agreements, the
Stock Incentive Agreements, or the terms of this Plan.

Section 3. Options

Every Option granted under the Plan shall be evidenced by a Stock Option
Agreement which conforms to the following provisions of the Plan, and which may
contain such other terms and conditions as are not inconsistent with the Plan,
and as the Committee determines are advisable and in the interest of the Company
under the circumstances.



Section 3.1

Type of Option.  

At the time any Option is granted, the Committee shall determine whether the
Option is to be an Incentive Stock Option or a Non-Qualified Stock Option, and
the Option shall be clearly identified as either an Incentive Stock Option or a
Non-Qualified Stock Option.  At the time any Incentive Stock Option is
exercised, the Company shall be entitled to place a legend on the certificates
representing the Acquired Shares purchased pursuant to the Option to clearly
identify them as Acquired Shares purchased upon exercise of an Incentive Stock
Option.  An Incentive Stock Option may only be granted within ten (10) years
from the earlier of the date the Plan is adopted or approved by the Company's
shareholders.



Section 3.2

Exercise Price.  

The Exercise Price of each Option granted under the Plan shall be set forth in
the Stock Option Agreement evidencing such Option.  The Exercise Price shall be
subject to adjustment in accordance with Section 8.2 hereof; provided however,
that the Exercise Price of any Incentive Stock Option that is granted to a
Participant who is not an Over 10% Owner shall not be less than the ISO-FMV on
the date the Incentive Stock Option is granted; and provided further, that the
Exercise Price of any Incentive Stock Option that is awarded to a Participant
who is an Over 10% Owner shall not be less than one





-11-




--------------------------------------------------------------------------------

hundred ten percent (110%) of the ISO-FMV on the date the Incentive Stock Option
is granted.  Notwithstanding the foregoing, an Incentive Stock Option may be
granted with an exercise price lower than that set forth in the preceding
sentence if such Incentive Stock Option is granted pursuant to an assumption or
substitution for another option in a manner satisfying the provisions of Section
424(a) of the Code.



Section 3.3

Term of Option.  

The term of any Option shall be as set forth in the applicable Stock Option
Agreement; provided however, that the term of any Incentive Stock Option granted
to a Participant who is not an Over 10% Owner shall not exceed ten (10) years
after the date the Option is granted, and provided further, that the term of any
Incentive Stock Option granted to an Over 10% Owner shall not exceed five (5)
years after the date the Option is granted.



Section 3.4

Payment of Exercise Price.  

The Exercise Price of any Option shall be paid in cash, or, after a Public
Offering with the consent of the Committee, by a cashless exercise through a
brokerage transaction or by delivery, free and clear of any and liens and
encumbrances, of a number of shares of Common Stock, that have been held by the
participant for at least six (6) months, having a fair market value equal to the
aggregate Exercise Price of the number of shares of Common Stock which are being
acquired upon exercise of the Option.  The Committee may, but shall not be
obligated to, accept payment of the Exercise Price by a Participant Note.  No
Acquired Shares shall be issued or delivered upon exercise of an Option until
full payment of the Exercise Price has been made by the Participant.  The holder
of an Option, as such, shall have none of the rights of a shareholder until
Acquired Shares are issued upon exercise of the Option.  In connection with the
exercise of an Option, the Participant shall pay all applicable federal, state,
and local taxes in the manner contemplated by Section 8.1.



Section 3.5

Vesting; ISO Limits on Vesting.  

Each Option granted under the Plan shall be exercisable for the number of shares
as determined at such time or times, or upon the occurrence of such event or
events, and in such amounts, as the Committee shall specify in the Stock Option
Agreement; provided however, that subsequent to the grant of an Option, the
Committee, at any time before complete termination of such Option, may
accelerate the time or times at which such Option may be exercised in whole or
in part.  To the extent that the aggregate ISO-FMV (determined as of the grant
date) of Incentive Shares issuable upon exercise of Incentive Stock Options that
are exercisable for the first time by a Participant during any calendar year
under all plans of the Company, its Parents, and its Subsidiaries exceeds One
Hundred Thousand Dollars ($100,000), the Options or portions thereof which
exceed such limit (according to the order in which they were granted) shall be
treated as Non-Qualified Stock Options.



Section 3.6

Nontransferability of Options.  

Except as provided in Section 4.7 below, an Option shall not be transferable or
assignable except by will or by the laws of descent and distribution, and shall
be exercisable during the Participant's lifetime only by the Participant, or in
the event of the Disability of the Participant, by the Participant’s Transferee.





-12-




--------------------------------------------------------------------------------





Section 3.7

Substitution of Previously Issued Options.



(a)

Notwithstanding anything to the contrary in the Plan, any Option granted in
substitution for an option previously issued by another entity, which
substitution occurs in connection with a transaction to which Section 424(a) of
the Code is applicable, may provide for an Exercise Price computed in accordance
with Section 424(a) of the Code and the regulations thereunder, and may contain
such other terms and conditions as the Committee may prescribe to cause such
substitute Option to contain as nearly as possible the same terms and conditions
(including the applicable vesting and termination provisions) as those contained
in the previously issued option being replaced thereby.



(b)

The Company shall have the absolute right in connection with any merger,
consolidation, business combination, reorganization, or similar transaction to
negotiate for the substitution of all or part of the outstanding Options for
options issued by the surviving entity, or its parent or a subsidiary of such
surviving entity, provided, that the number of shares subject to such
substituted option, the number of shares “vested” or otherwise immediately
exercisable thereunder, the exercise price of such substituted option, and all
other terms and conditions of such substituted option are such that the
Participant is in substantially the same economic position after receiving the
substitute option as such Participant was in immediately prior to such
substitution.  The Company shall use best efforts to cause any such substituted
option to be issued at the closing of the Transaction.



Section 3.8

Re-Load Options.  

The Committee shall have the authority (but not an obligation) to designate any
Option as a Re-Load Option, which shall have the effect of incorporating the
terms of this Section 4.8 in the applicable Option Agreement.  If the Committee
designates an Option as a Re-Load Option (a “Re-Load Option”), then in event the
Participant exercises the Re-Load Option, in whole or in part, by surrendering
other shares of Common Stock as and to the extent permitted pursuant to Section
4.2 of the Plan, a new Option (an “Additional Option”) shall be granted to such
Participant having the following terms and conditions: (a) the number of number
of shares of Common Stock issuable upon exercise of such Additional Option shall
be equal to the number of shares of Common Stock surrendered as part or all of
the exercise price of the Re-Load Option; (b) the expiration date of such
Additional Option shall be the same as the expiration date of the Re-Load
Option; and (c) the exercise price of such Additional Option shall be the
ISO-FMV on the date of grant.  If the Re-Load Option is an Incentive Stock
Option, then any Additional Option granted pursuant to this Section 4.8 shall
also be an Incentive Stock Option, unless the Participant is not eligible to
receive an Incentive Stock Option, in which event, the Additional Option shall
be a Non-Qualified Stock Option.  If the Re-Load Option is a Non-Qualified Stock
Option, then any Additional Option granted pursuant to this Section 4.8 shall
also be a Non-Qualified Stock Option.  Any Additional Option that is an
Incentive Stock Option shall be subject to all of the provisions of the Plan
applicable to Incentive Stock Options, including the limitation on the vesting
described in Section 4.5 of the Plan and in Section 422(d) of the Code.  No
Additional Option shall be a Re-Load Option.  The Company’s obligation to grant
any Additional





-13-




--------------------------------------------------------------------------------

Options pursuant to this Section 4.8 is subject to the availability of
sufficient number of Total Reserved Shares at the time of grant of an Additional
Option.  If there is an insufficient number of Total Reserved Shares to grant an
Additional Option, the Company shall have no further obligation under this
Section 4.8 to grant such Additional Option.  Each Additional Option shall be
subject to such other terms and conditions as the Committee may determine which
are not inconsistent with the express provisions of the Plan.

Section 4. Stock Appreciation Rights

Every Stock Appreciation Right awarded under the Plan shall be evidenced by a
Stock Appreciation Right Agreement that conforms to the following provisions of
the Plan and which may contain such other terms and conditions as are not
inconsistent with the Plan, and as the Committee determines are advisable and in
the interest of the Company:



Section 4.1

Award.  

A Stock Appreciation Right may be awarded in connection with all or any portion
of a previously or contemporaneously granted Option or not in connection with an
Option.  A Stock Appreciation Right shall entitle the Participant to receive
upon exercise or payment the excess of:  (a) the Fair Value of a specified
number of Incentive Shares at the time of exercise, minus (b) a specified price
which shall be not less than the Exercise Price for that number of Incentive
Shares, in the case of a Stock Appreciation Right granted in connection with a
previously or contemporaneously granted Option, or, in the case of any other
Stock Appreciation Right, not less than one hundred percent (100%) of the Fair
Value of the specified number of Incentive Shares at the time the Stock
Appreciation Right was awarded.  A Stock Appreciation Right granted in
connection with the grant of an Option may only be exercised to the extent that
the related Option has not been exercised.  The exercise of a Stock Appreciation
Right shall result in a pro rata surrender of any related Option to the extent
the Stock Appreciation Right has been exercised.



(a)

Tandem Rights. A “Tandem Right” means a Stock Appreciation Right granted
appurtenant to an Option which is subject to the same terms and conditions
applicable to the particular Option to which it pertains except that the Tandem
Right shall require the Participant to elect between (x) the exercise of the
underlying Option and (y) the surrender, in whole or in part, of such Option in
exchange for a payment pursuant to the Stock Appreciation Right (an
“Appreciation Distribution”).  The Appreciation Distribution payable upon the
exercise of the Tandem Right shall be in cash (or, if so provided, in an
equivalent number of Incentive Shares based upon Fair Value on the date of the
Option surrender) in an amount up to the excess of (A) the Fair Value (on the
date of the Option surrender) of the number of Incentive Shares covered by that
portion of the surrendered Option in which the Participant is then vested over
(B) the aggregate Exercise Price payable for such vested Incentive Shares.



(b)

Concurrent Rights. A “Concurrent Right” means a stock appreciation right granted
appurtenant to an Option which applies to all or a portion of the shares of
Common Stock subject to the underlying Option and which is subject to the same
terms and conditions applicable to the particular Option grant to which it
pertains with the following exceptions: A Concurrent Right shall be exercised
automatically at the same time the underlying Option is exercised with respect
to the particular shares of Common Stock to which the Concurrent Right pertains.
The appreciation distribution payable on an exercised Concurrent Right shall be
in cash (or, if so provided, in an equivalent number of shares of Common Stock





-14-




--------------------------------------------------------------------------------

based on Fair Market Value on the date of the exercise of the Concurrent Right)
in an amount equal to such portion as determined by the Committee at the time of
the grant of the excess of (i) the aggregate Fair Market Value (on the date of
the exercise of the Concurrent Right) of the vested shares of Common Stock
purchased under the underlying Option which have Concurrent Rights appurtenant
to them over (ii) the aggregate exercise price paid for such shares.



(c)

Independent Rights.  An “Independent Right” means a stock appreciation right
granted independently of any Option but which is subject to the same terms and
conditions applicable to a Non-Qualified Stock Option with the following
exceptions: An Independent Right shall be denominated in share equivalents. The
appreciation distribution payable on the exercised Independent Right shall be
not greater than an amount equal to the excess of (i) the aggregate Fair Market
Value (on the date of the exercise of the Independent Right) of a number of
shares of Company stock equal to the number of share equivalents in which the
holder is vested under such Independent Right, and with respect to which the
holder is exercising the Independent Right on such date, over (ii) the aggregate
Fair Market Value (on the date of the grant of the Independent Right) of such
number of shares of Company stock. The appreciation distribution payable on the
exercised Independent Right shall be in cash or, if so provided, in an
equivalent number of shares of Common Stock based on Fair Market Value on the
date of the exercise of the Independent Right.



Section 4.2

Payment under Stock Appreciation Right.  

Upon exercise or payment of a Stock Appreciation Right, the Company shall pay to
the Participant the appreciation in cash, or by issuance of Acquired Shares (at
the aggregate Fair Value on the date of payment or exercise), as provided in the
Stock Incentive Agreement or, in the absence of such provision, as the Committee
may determine.



Section 4.3

Exercise.  

Each Stock Appreciation Right shall be payable at such time or times, or upon
the occurrence of such event or events, and in such amounts, as the Committee
shall specify in the Stock Appreciation Right Agreement; provided however, that
subsequent to the award of a Stock Appreciation Right, the Committee, at any
time before complete termination of such Stock Appreciation Right, may
accelerate the time or times at which such Stock Appreciation Right may be
exercised in whole or in part.



Section 4.4

Nontransferability of Stock Appreciation Rights.  

A Stock Appreciation Right shall not be transferable or assignable, except by
will or by the laws of descent and distribution, and shall be payable during the
Participant's lifetime only to the Participant, or in the event of the
Disability of the Participant, to the legal representative of the Participant.





-15-




--------------------------------------------------------------------------------





Section 4.5

Effect of Termination of Employment.  

Stock Appreciation Rights, and all rights thereunder, terminate upon Termination
of Employment, except that, if Termination of Employment is the result of death
or Disability, no additional Incentive Shares shall become vested, however, the
Stock Appreciation Right shall not terminate and shall remain in full force and
effect, and shall be exercisable by the Transferee upon the consummation of a
Transaction upon compliance with the terms of this Plan and the terms of the
Stock Appreciation Right Certificate.

Section 5. Restricted Stock Awards

Every Restricted Stock Award awarded under the Plan shall be evidenced by a
Restricted Stock Award Agreement that conforms to the following provisions of
the Plan and which may contain such other terms and conditions as the Committee
determines are advisable and in the interest of the Company.  In the event that
the express terms of a Restricted Stock Award conflict with the express terms of
the Plan, the express terms in the Restricted Stock Award Agreement shall govern
the rights and obligations of the Participant and the Company.



Section 5.1

Award.  

Incentive Shares awarded pursuant to Restricted Stock Awards shall be subject to
such restrictions for such periods of time as determined by the Committee and
set forth in the written agreement evidencing the Restricted Stock Awards (the
“Restricted Stock Award Agreement”).  The Committee shall have the power to
permit, in its discretion, an acceleration of the expiration of the applicable
restriction periods with respect to any part or all of the Incentive Shares
subject to a Restricted Stock Award.



Section 5.2

Payments Due the Company under Restricted Stock Award.  

As a condition precedent to the delivery of any Incentive Shares subject to a
Restricted Stock Award Agreement to a Participant, the Committee may require a
cash payment from the Participant in an amount no greater than the aggregate
Fair Value of the Incentive Shares awarded pursuant to the Restricted Stock
Award, determined by the Committee as of the date a Restricted Stock Award is
granted by the Committee.  The Committee may, but shall not be obligated to,
accept a Participant Note in lieu of a cash payment.  In connection with the
grant of a Restricted Stock Award, the Participant shall pay all applicable
federal, state, and local taxes in the manner contemplated by Section 8.1.



Section 5.3

Rights as Shareholder.  

Upon the execution and delivery of a Restricted Stock Award Agreement by the
Company and the Participant, and the payment of any purchase price associated
therewith, any Participant holding a Restricted Stock Award shall have and
possess all of the rights of a shareholder of a Texas corporation with respect
to the voting of the Incentive Shares awarded pursuant to such Restricted Stock
Award, subject to the Company’s then effective Certificate of Formation and
Bylaws, and such other restrictions as may be incorporated in the Restricted
Stock Award Agreement or in any Participant Note executed in conjunction
therewith.  Unless the Committee shall otherwise determine, certificates
evidencing the Incentive Shares awarded to any Participant pursuant to a
Restricted Stock Award shall remain in possession of the Company until such
shares are Acquired Shares.  Any Participant receiving a Restricted Stock Award,
shall be required in the Restricted Stock Award Agreement to execute and deliver
to the





-16-




--------------------------------------------------------------------------------

Company, as a condition precedent to receipt of the Restricted Stock Award, a
stock power endorsed in blank.

Section 6. Restrictions on Acquired Shares



Section 6.1

Mandatory Sale.  

If the Board of Directors and/or the holders of a majority of the outstanding
shares of Common Stock approve a Transaction with an independent third party,
each Participant shall, upon request of the Board of Directors, consent to,
raise no objection to, and support the Transaction.  If the Transaction is
structured as a sale of Common Stock by the holders thereof, each Participant
holding Acquired Shares shall sell, subject to the consummation of such
Transaction, all such Acquired Shares to such buyer on the terms and conditions
approved by the Board of Directors or the holders or a majority of the
outstanding shares of Common Stock.  



Section 6.2

Disloyal Acts.  

The Company shall have the following rights with respect to any Participant who
commits a Disloyal Act: If a Disloyal Act is committed by a Participant that is
a holder of Acquired Shares, all Acquired Shares held by such Participant shall
be canceled upon the books and records of the Company, and the Company shall
deliver to the Participant an unsecured promissory note having the other terms
of a Call Note, in a principal amount equal to the product of the lesser of Fair
Value or the Exercise Price paid by such Participant or the amount of
consideration otherwise paid for each Acquired Share multiplied by the number of
Acquired Shares being canceled.  The cancellation of such Acquired Shares shall
be effective as of the date on which the Company delivers the promissory note to
the Participant in accordance with this Section 7.2(a).



Section 6.3

Lockup Agreement in Public Offering.  

Each holder of Acquired Shares shall execute any form of “lockup agreement”
required by any managing underwriter(s) in connection with any Public Offering,
provided that no holder of Acquired Shares shall be required to sign such a
lockup agreement unless all holders of Acquired Shares are also required to
execute such agreements.



Section 6.4

Termination of Restrictions, Legends.  

The restrictions on transfer of Acquired Shares contained in this Section 7
shall continue in effect until the twentieth (20th) anniversary of the date of
this Plan.  Any certificate issued by the Company that represents any Acquired
Shares shall contain the following legend:

TRANSFER IS RESTRICTED

THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO A RIGHT OF FIRST
REFUSAL AND OTHER RESTRICTIONS ON TRANSFER SET FORTH IN THE SIBLING GROUP
HOLDINGS, INC. 2012 STOCK INCENTIVE PLAN, A COPY OF WHICH IS AVAILABLE FROM THE
COMPANY.

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”) OR APPLICABLE STATE BLUE SKY LAWS (THE
“LAWS”), AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, OR HYPOTHECATED
UNLESS (1) THERE IS AN EFFECTIVE REGISTRATION UNDER SUCH ACT AND SUCH LAWS
COVERING SUCH SECURITIES, (2) THE TRANSFER IS MADE IN COMPLIANCE WITH RULE 144
PROMULGATED UNDER SUCH ACT AND AN EXEMPTION FROM THE REGISTRATION PROVISIONS OF
THE LAWS IS AVAILABLE, OR (3) THE ISSUER RECEIVES AN OPINION OF COUNSEL,
REASONABLY SATISFACTORY TO THE COMPANY, STATING THAT





-17-




--------------------------------------------------------------------------------

SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION
REQUIREMENTS OF SUCH ACT AND THE LAWS.



Section 6.5

Removal of Legends.  

Any legend endorsed on a certificate pursuant to Section 7.4, and any stop
transfer instructions with respect to the Acquired Shares, shall be removed and
the Company shall issue a certificate without such legend to the holder thereof,
if such Acquired Shares are (a) registered under the Securities Act and a
prospectus meeting the requirements of Section 10 of the Securities Act is
available or (b) the holder of Acquired Shares delivers an opinion of counsel
acceptable to the Company to the effect that such legend is no longer required
under the Securities Act.

Section 7. General Provisions



Section 7.1

Withholding.  

Whenever the Company issues Acquired Shares under the Plan, or upon the vesting
of any Restricted Stock Award, the Participant shall remit to the Company an
amount sufficient to satisfy all federal, state, and local withholding tax
requirements prior to the delivery of any certificate or certificates for
Acquired Shares or the vesting of such Restricted Stock Award.  A Participant
may pay such withholding taxes in cash, or with the consent of the Committee, by
delivery of a number of Mature Shares of Common Stock which, when multiplied by
the Fair Value of such shares of Common Stock, determined as of the Tax Date, is
sufficient to satisfy all federal, state, and local tax withholding obligations
arising from the issuance or vesting of such shares of Common Stock.  As used in
the preceding sentence, “Mature Shares” are shares of Common Stock which have
been held by the Participant for a period of at least six months prior to the
Tax Date.



Section 7.2

Changes in Capitalization; Merger; Liquidation.



(a)

The Total Reserved Shares under the Plan, and the number of Incentive Shares and
the Exercise Price of each outstanding Stock Incentive shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a subdivision or combination of shares of Common Stock, the
payment of a stock dividend in shares of Common Stock to holders of outstanding
securities, or any other increase or decrease in the number of shares of Common
Stock outstanding effected without receipt of consideration by the Company.



(b)

If the Company shall be the surviving corporation in any merger or
consolidation, recapitalization, or reclassification of shares of Common Stock,
or similar reorganization, an appropriate adjustment shall be made to the Total
Reserved Shares under the Plan and to each outstanding Stock Incentive such that
the Participant shall be entitled to purchase or receive, as the case may be,
the number and class of securities which a holder of the number of shares of
Common Stock equal to the number of Incentive Shares subject to such Stock
Incentive at the time of such transaction would have been entitled to receive as
a result of such transaction, and, if necessary, a corresponding adjustment
shall be made in the Exercise Price of each outstanding Stock Incentive.



(c)

In the event of any other changes in capitalization of the Company, the
Committee shall make such additional adjustments in the number and class of
Incentive Shares subject to outstanding Stock Incentives, and with respect to
which future Stock Incentives may be granted,





-18-




--------------------------------------------------------------------------------

as the Committee, in its sole discretion, shall deem equitable or appropriate.
 Any adjustment pursuant to this Section 8.2 may provide, in the Committee's
discretion, for the elimination of any fractional Incentive Shares that might
otherwise become subject to any Stock Incentive without payment therefor.



(d)

Except for the adjustments in Section 8.2(a) and Section 8.2(b) the holder of a
Stock Incentive shall have no rights by reason of any:  subdivision or
combination of shares of stock of any class, payment of any stock or cash
dividend, or any other increase or decrease in the number of shares of Common
Stock, or by reason of any Transaction or distribution to the Company's
shareholders of assets or stock of another corporation.  The existence of the
Plan and any Stock Incentives granted pursuant to the Plan shall not affect in
any way the right or power of the Company to make or authorize any adjustment,
reclassification, reorganization, or other change in its capital or business
structure, any merger or consolidation of the Company, any issue of debt or
equity securities having preferences or priorities as to the Common Stock or the
rights thereof, the dissolution or liquidation of the Company, any sale or
transfer of all or any part of its business or assets, or any other corporate
act or proceeding.



Section 7.3

Investment Representations.  

As a condition precedent to the issuance of any Acquired Shares pursuant to any
Stock Incentive, the Participant receiving such Acquired Shares shall represent
and agree as follows:



(a)

The Acquired Shares are being acquired by Participant for Participant’s own
account, without the participation of any other person, with the intent of
holding the Acquired Shares for investment, and without the intent of
participating, directly or indirectly, in a distribution of the Acquired Shares,
or for resale in connection with, any distribution of the Common Stock of the
Company.



(b)

Participant is not acquiring the Acquired Shares based upon any representation,
oral or written, by any person with respect to the future value of, or income
from, the Acquired Shares, but rather upon an independent examination and
judgment as to the prospects of the Company.



(c)

Participant understands and agrees that the Acquired Shares will be issued and
sold to Participant without registration under the Securities Act and any state
law relating to the registration of securities for sale, and will be issued and
sold in reliance on the exemptions from registration under the Securities Act of
1933, provided by Sections 3(b) and/or 4(2) thereof and the rules and
regulations promulgated thereunder.



(d)

The Acquired Shares cannot be offered for sale, sold, or transferred by
Participant other than pursuant to:  (A) an effective registration under the
Securities Act of 1933 or in a transaction otherwise in compliance with the
Securities Act of 1933; (B) evidence satisfactory to the Company of compliance
with the applicable securities laws of other jurisdictions; and (C) compliance
with all terms and conditions of the Plan and the corresponding Stock Incentive.
 The Company shall be entitled to rely upon an opinion of counsel satisfactory
to it with respect to compliance with the above laws, the Plan, and any Stock
Incentive.



(e)

The Company will be under no obligation to register the Acquired Shares, or to
comply with any exemption available for sale of the Acquired Shares without
registration or





-19-




--------------------------------------------------------------------------------

filing.  The information or conditions necessary to permit routine sales of
securities of the Company under Rule 144 of the Securities Act of 1933 are not
now available, and no assurance has been given that it or they will become
available.  The Company is under no obligation to act in any manner so as to
make Rule 144 available with respect to the Acquired Shares.



(f)

The agreements, representations, warranties, and covenants made by Participant
herein extend to and apply to all of the Acquired Shares issued to Participant
pursuant to any Stock Incentive.  Acceptance by Participant of a certificate
representing Acquired Shares shall constitute a confirmation by Participant that
all such agreements, representations, warranties, and covenants made herein
shall be true and correct at that time.



Section 7.4

Compliance with Code.  

All Incentive Stock Options to be granted hereunder are intended to comply with
Section 422 of the Code, and all provisions of the Plan and all Incentive Stock
Options granted hereunder shall be construed in such manner as to effectuate
that intent.



Section 7.5

Set-Off.  

The Company shall have the right to set-off against any payment made by the
Company to a Participant in connection with any Stock Incentive, Acquired
Shares, or Incentive Shares, the amount of any indebtedness, including accrued
but unpaid interest, then owed by such Participant to the Company, or reasonably
believed to be owed by Participant to the Company.



Section 7.6

Right to Terminate Employment.  

Nothing in the Plan or in any Stock Incentive shall confer upon any Participant
the right to continue as an employee of the Company, or any of its Parents or
Subsidiaries, or affect the right of the Company, or any of its Parents or
Subsidiaries, to terminate the Participant's employment at any time.



Section 7.7

Restrictions on Delivery and Sale of Shares.  

Each Stock Incentive is subject to the condition that, if at any time the
Committee, in its discretion, shall determine that the listing, registration, or
qualification of the shares covered by such Stock Incentive upon any securities
exchange or under any state or federal law is necessary or desirable as a
condition of or in connection with the granting of such Stock Incentive or the
purchase of delivery of shares thereunder, the delivery of any or all Acquired
Shares pursuant to such Stock Incentive may be withheld unless and until such
listing, registration, or qualification shall have been effected. 



Section 7.8

Plan Termination and Amendment.  

The Plan may be terminated, modified, or amended by the Board of Directors of
the Company; provided however, that no such termination, modification, or
amendment without the consent of the holder of a Stock Incentive shall adversely
affect the rights of a Participant under such Stock Incentive. If and to the
extent determined by the Committee an amendment or modification is required by
the Code to ensure that Incentive Stock Options granted under the Plan are, and
will continue to be, qualified under Section 422 of the Code, all such
amendments or modifications to the Plan shall be subject to approval by the
Company’s shareholders who are eligible to vote a meeting of shareholders.





-20-




--------------------------------------------------------------------------------





Section 7.9

Shareholder Approval.  

The Plan shall be submitted to the shareholders of the Company for their
approval within twelve (12) months before or after the adoption of the Plan by
the Board of Directors of the Company.  If such approval is not obtained, any
Stock Incentive granted hereunder shall be void.



Section 7.10

Effective Date of Plan.  

The Plan shall become effective on the date the Plan is adopted by the Board of
Directors (the “Effective Date”).



Section 7.11

Governing Law.  

The Plan shall be construed and enforced in accordance with and governed by the
laws of the State of Texas (without giving effect to principles of conflicts of
law).  The parties agree that any appropriate state court sitting in Fulton
County, Georgia or any Federal Court sitting in the Northern District of Georgia
(Atlanta Division) shall have exclusive jurisdiction of any case or controversy
arising under or in connection with this Agreement, and shall be a proper forum
in which to adjudicate such case or controversy.  By accepting a Stock
Incentive, each participant irrevocably consents to the jurisdiction of such
courts, and irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such suit, action, or
proceeding in any such court, and further waives the right to object, with
respect to such suit, action, or proceeding, that such court does not have
jurisdiction over such Participant.

BY ORDER OF THE BOARD OF DIRECTORS, this Plan has been executed by the duly
authorized officers of the Company as of the Effective Date.

Sibling Group Holdings, Inc.

By:_/s/ Gerald F. Sullivan

Gerald F. Sullivan, President

The date on which the Plan was adopted by the Board of Directors is:  June 20,
2012

 

The date on which the Plan was adopted by the shareholders is:  August 9, 2012

 








-21-


